Citation Nr: 1106178	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-13 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1989 to August 1993 
and from June 2004 to November 2005.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a March 2008 rating action of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his bilateral hearing loss is due to 
noise exposure while serving in Kirkuk, Iraq; specifically, he 
reports that he experienced incoming mortar and rocket fire 
approximately three times per week, as well as on his last day in 
country, a rocket exploded 100 feet above from where he was 
standing.  See March 2008 statement from the Veteran.   

The Board concedes the Veteran's exposure to noise in service and 
notes his hearing degradation between enlistment and separation.  
However, additional development is required before the issue of 
entitlement to service connection for bilateral hearing loss can 
be adjudicated.  

The March 2009 statement of the case indicates that the Veteran 
underwent a VA audiological examination in February 2009; 
however, the examination report is not of record.  On remand, the 
RO is requested to obtain a copy of this examination report and 
associate it with the record.  

A private examination report from Rudd's Hearing Aid Service 
dated in April 2008 notes audiometric findings that are reported 
in graph form only and does not indicate whether the Maryland CNC 
speech discrimination test was used.  Thus, it is not clear as to 
whether the Veteran has a current bilateral hearing disability.   

On remand, the RO should notify the Veteran and the private 
examiner that the examination report provided is insufficient and 
request clarification.  38 U.S.C.A. § 5103A(g) (West 2002); 
38 C.F.R. § 3.1519 (2010).  If no response is received, either 
from the private examiner or the claimant, VA may continue on the 
path of adjudication, weighing the accumulated evidence of record 
as usual.  See Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. 
Jan. 4, 2011).   

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a copy of the February 2009 VA 
audiological examination and associate it 
with the Veteran's claims file.  If that 
examination cannot be located, schedule the 
Veteran for a VA audiological examination to 
determine the current nature and likely 
etiology of any hearing loss.  The claims 
folder should be made available to the 
examiner for review in connection with 
the examination.  Any indicated 
evaluations, studies, and tests deemed to be 
necessary by the examiner should be 
accomplished.  

Based on the examination and review of the 
record, the examiner should answer the 
following question:

Is it at least as likely as not that any 
currently demonstrated hearing loss is 
causally related to the Veteran's active duty 
service, to include noise exposure?

A rationale for all opinions expressed should 
be provided. 

2.  Contact Rudd's Hearing Aid Service and 
request that the examiner identify which 
speech discrimination test was utilized 
during the April 2008 examination, as well as 
to provide the puretone threshold findings in 
numerical form.  If the examiner is 
unavailable or does not respond, the RO 
should make a notation of this fact in the 
record.   

3.  Notify the Veteran that the April 2008 
examination by Rudd's Hearing Aid Service is 
inadequate and VA is contacting the provider 
for additional information.  If, after 
allowing an adequate time for response, no 
response is received from Rudd's Hearing Aid 
Service, notify the Veteran that VA may 
continue to adjudicate the claim, weighing 
the accumulated evidence of record as usual.

4.  Thereafter, readjudicate the Veteran's 
claim, with application of all appropriate 
laws and regulations, including consideration 
of any additional information obtained as a 
result of this remand.  If the decision with 
respect to the claim remains adverse to the 
Veteran, he and his representative should be 
furnished a supplemental statement of the case 
and afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


